This is a proceeding under the landlord and tenant act, brought to recover possession of a house, tried before Bond, J., at February Term 1918 of BEAUFORT. Defendant appealed. Plaintiff, having docketed the transcript of appeal in this Court, moves upon due *Page 751 
notice to dismiss the appeal and affirm the judgment, upon the ground that it appears upon the face of the record that the appeal is frivolous and taken solely for delay.
No pleas of defense were pleaded before the justice of the peace and none in Superior Court. No assignments of error appear in the case on appeal and the exceptions taken on trial are entirely without merit. While appeals from the Superior Court to this Court are a matter of right, they must be bona fide for the purpose of reviewing some alleged error. Where it appears upon the record that no serious assignment of error is made and that the appeal is frivolous and taken solely for delay, the appeal will be dismissed. Ludwick v. Mining Co., 171 N.C. 61.
Appeal dismissed and judgment affirmed.
Cited: Barnes v. Saleeby, 177 N.C. 260; Hotel Company v. Griffin,182 N.C. 540; Ross v. Robinson, 185 N.C. 550; Stephenson v. Watson,226 N.C. 743.
(709)